DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/22/2021 has been entered

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US PG Pub No. 2009/0272363) in view of Younkins et al (US Patent No. 9,399,964).
Regarding claim 44, Yun teaches A method of controlling the operation of an internal combustion engine having a plurality of working chambers, comprising: 
for working chambers that are fired during some working cycles, operating the working chambers in one of the following:
a Gasoline Direct Compression Ignition (GDCI) mode; (figure 2 paragraph 58, 82 high temperature intake on HCCI. Paragraph 46 and 57 gasoline direct injected engine; single injection auto igntion).

a Dynamic Charge Compression Ignition (DCCI) mode 
Yun does not explicitly teach however Younkins teaches operating the internal combustion engine in a skip fire operational mode wherein one or more working cycles of the plurality of working chambers are either selectively fired or skipped (abstract figure 14G column 17 line 18-33 cylinders may be deactivated during working cycles. Column 8 line 5-30 these devices allow intake valves to be activated or deactivated… one cam lobe can be zero lift)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Yun based on the teachings on Younkins to teach operating the internal combustion engine in a skip fire operational mode wherein one or more working cycles of the plurality of working chambers are either selectively fired or skipped. The motivation would be to increase fuel efficiency.

Allowable Subject Matter
Claims 1-43 are allowed
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
 Regarding applicants arguments on page 13. Applicant stated that Yun does not teach a GDCI operation and 103 is not combinable.
Examiner disagrees and stated that GDCI is essentially described in paragraph 46, 47, 58 and 82. HCCI traditionally has hot air and port injection. In this instant case the prior art teaches a HCCI method with direction injection and hot air. This is what the applicants specification also described GDCI to be.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.